Title: From James Madison to Albert Gallatin, 9 April 1808
From: Madison, James
To: Gallatin, Albert



Sir.
Dept: of State, April 9. 1808.

Be pleased to issue your warrant on the appropriation for the Contingent Expenses of the Indiana Territory, for one hundred & nine dollars 75/100, in favor of Benjn: Parke Esqr., the holder of the enclosed Bill of Exchange for that amount, drawn upon me on the 24 Feb last, by John Gibson Esqr. Secretary of the said Territory, who is to be charged with the same & held accountable.  I am &c.

James Madison.

